Exhibit 10.1.a

GREAT PLAINS ENERGY INCORPORATED

LONG-TERM INCENTIVE PLAN

 

SECTION ONE.     PURPOSE OF PLAN

     The purposes of the Plan are to encourage officers and employees of the
Company to acquire proprietary and vested interest in the growth and performance
of the Company, to generate an increased incentive to enhance the value of the
Company for the benefit of its customers and Shareholders, and to aid in the
attraction and retention of exceptionally qualified individuals upon whom the
Company's success largely depends.

SECTION TWO.     DEFINITIONS

     The following definitions are applicable herein:

     "Award" means the award to a Participant of Restricted stock, Stock Option,
Limited Stock Appreciation Right, or Performance Shares.

     "Award Period" means that period established by the Committee during which
any performance goals specified with respect to earning any Award are to be
measured.

     "Board" means the Board of Directors of the Company.

     "Code" means the Internal Revenue Code of 1986, as amended. Reference in
the Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations promulgated thereunder.

     "Committee" means the Compensation Committee of the Board, composed of not
less than two directors, each of whom is a Disinterested Person.

     "Common stock" means the common stock, without par value, of the Company,
or such other class of shares or other securities as may be subject to the Plan
as a result of an adjustment made pursuant to the provisions of Section Fifteen
I.

     "Company" means Great Plains Energy Incorporated and its successors,
including any Company as provided in Section Fifteen J.

     "Date of Disability" means the date on which a Participant is classified as
disabled as defined in the Company's Long-Term Disability Plan.



--------------------------------------------------------------------------------



     "Date of Grant" means the date on which an Award is granted by the
Committee or such later date as may be specified in making such grant.

     "Date of Retirement" means the date of normal retirement or early
retirement as defined in the Company's pension plan.

     "Disinterested Person" means a disinterested person as defined in Rule
16b-3(c)(2)(i) under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), or any successor definition adopted by the Securities and
Exchange Commission.

     "Eligible Employee" means any person employed by the Company or a
Subsidiary on a regularly scheduled basis during any portion of an Award Period
and who satisfies all of the requirements of Section Six.

     "Fair Market Value" means the average of the high and low prices for the
common stock as reported on the New York Stock Exchange Composite Transactions
for the date(s) specified from time to time by the Committee.

     "Incentive Stock Option" means an incentive stock option within the meaning
of Section 422 of the Code.

     "Option" or "Stock Option" means either a non-qualified stock option or an
Incentive Stock Option granted under Section Eight.

     "Option Period" or "Option Periods" means the period or periods during
which an option is exercisable as described in Section Eight E.

     "Participant" means an Eligible Employee who has been granted an Award
under the Plan.

     "Plan" means the Great Plains Energy Incorporated Long-Term Incentive Plan.

     "Performance Shares" means an Award granted under Section Ten.

     "Restricted stock" means an Award granted under Section Seven.

     "Subsidiary" means any corporation of which 50% or more of its outstanding
voting stock or voting power is beneficially owned, directly or indirectly, by
the Company.

     "Termination" means resignation or discharge from employment with the
Company or any one of its Subsidiaries, except in the event of death,
disability, or retirement.



--------------------------------------------------------------------------------



SECTION THREE.     EFFECTIVE DATE, DURATION AND STOCKHOLDER APPROVAL

 A. Effective Date.

The Plan became effective on May 5, 1992.

Period for Grants of Awards.

Awards may be granted until May 5, 2012.

Termination of the Plan.

The Plan shall continue in effect until all matters relating to the payment of
Awards and administration of the Plan have been settled.

SECTION FOUR.     ADMINISTRATION

     The Plan shall be administered by the Committee for, and on behalf of, the
Board. The Committee shall have all of the powers (other than amending or
terminating this Plan as provided in Section Fourteen) respecting the Plan. All
questions of interpretation and application of the Plan, or of the terms and
conditions pursuant to which Awards are granted, exercised or forfeited under
the provisions hereof, shall be subject to the determination of the Committee.
Any such determination shall be final and binding upon all parties affected
thereby.

SECTION FIVE.     GRANT OF AWARDS AND LIMITATION OF NUMBER OF SHARES AWARDED

     The Committee may, from time to time, grant awards to one or more Eligible
Employees, provided that (i) subject to any adjustment pursuant to Section
Fifteen I, the aggregate number of shares of common stock available for Awards
under this Plan may not exceed 3,000,000 shares; (ii) to the extent that an
award lapses or the rights of the Participant to whom it was granted terminate,
any shares of common stock subject to such Award shall again be available for
the grant of an Award under the Plan; and (iii) shares delivered by the Company
under the Plan may be authorized but unissued common stock, common stock held in
the treasury of the Company or common stock purchased on the open market
(including private purchases) in accordance with applicable securities laws. In
determining the size of the Awards, the Committee shall assess the performance
of the Eligible Employees against criteria to be established by the Committee,
from time to time, based on the Company's performance (such as stockholder and
customer related factors) and shall take into account a Participant's
responsibility level, potential, cash compensation level, and the Fair Market
Value of the common stock at the time of Awards, as well as such other
considerations as it deems appropriate.



--------------------------------------------------------------------------------



SECTION SIX.     ELIGIBILITY

     Officers and other employees of the Company and its subsidiaries (including
officers or salaried full-time employees who are members of the Board, but
excluding directors who are not officers or employees) who, in the opinion of
the Committee, make significant contributions to the continued growth,
development, and financial success of the Company or one or more of its
Subsidiaries shall be eligible to receive Awards. Subject to the provisions of
the Plan, the Committee shall from time to time select from such eligible
persons those to whom Awards shall be granted and determine the amount of such
Awards. No officer or employee of the Company or any of its Subsidiaries shall
have any right to be granted an Award under this Plan.

SECTION SEVEN.     RESTRICTED STOCK

 A. Grant of Restricted stock.

An Award made pursuant to this Section Seven shall be in the form of shares of
common stock, restricted as provided herein. The restricted stock shall be
issued in the name of the Participant and shall bear a restrictive legend
prohibiting sale, transfer, pledge or hypothecation of the restricted stock
until the expiration of the restriction period.

The Committee may also impose such other restriction and conditions on the
restricted stock as it deems appropriate.

Upon issuance to the Participant of restricted stock, the Participant shall have
the right to vote the restricted stock.

Restriction Period.

At the time restricted stock is awarded, the Committee shall establish a
restriction period applicable to such Award which shall not be less than three
years nor more than ten years. Each Restricted Stock Award may have a different
restriction period at the discretion of the Committee.

Notwithstanding the other provisions of this Section Seven B, the Committee is
authorized in its sole discretion to accelerate the time at which any or all of
the restrictions on the restricted stock shall lapse or to remove any or all of
such restrictions whenever the Committee may decide that changes in tax or other
laws or business conditions arising after the granting of a restricted stock
Award make such action appropriate. Notwithstanding the above, the shares of
restricted stock may not be sold by a Participant within six months of the date
on which such shares were granted.



--------------------------------------------------------------------------------



Payout of Award.

Upon completion of the restriction period and satisfaction of any other
restrictions required by the Award, all restrictions upon the Award will expire.
New certificates representing the Award will be issued without the restrictive
legend described in Section Seven A, and the shares will become nonforfeitable.

SECTION EIGHT.     STOCK OPTION

 A. Grant of Option.

An Award of one or more options may be granted to any Eligible Employee.

Stock Option Agreement.

Each option granted under the Plan shall be evidenced by a "Stock Option
Agreement" between the Company and the Participant containing such terms and
conditions as may be determined by the Committee, including, without
limitations, provisions to qualify Incentive Stock Options as such under Section
422 of the Code; provided, however, that each Stock Option Agreement must
include the following terms and conditions: (i) that the Options are exercisable
either in total or in part with a partial exercise not affecting the
exercisability of the balance of the option; (ii) that every share of common
stock purchased through the exercise of an option shall be paid for in full at
the time of the exercise; (iii) that each option shall cease to be exercisable,
as to any share of Common stock, at the earliest of (a) the Participant's
purchase of the common stock to which the option relates, (b) the exercise of a
related Limited Stock Appreciation Right, or (c) the lapse of the option; and
(iv) that options shall not be transferable by the Participant other than by
will or the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined in the Code or Title I of the Employee Retirement
Income Security Act, or the rules thereunder.

Option Price.

The Option Price per share of common stock shall be set by the grant, but shall
not be less than 100% of the Fair Market Value at the Date of the Grant.

Form of Payment.

At the time of an exercise of an option, the option price shall be payable in
cash or in previously-owned shares of common stock or in a combination thereof.
When common stock is used in full or partial payment of the option price, it
shall be valued at the Fair Market Value on the date the option is exercised.



--------------------------------------------------------------------------------



Other Terms and Conditions.

Each option shall become exercisable in such manner and within such option
period or periods not to exceed ten years from its Date of Grant, as set forth
in the Stock Option Agreement.

Lapse of Option.

An option will lapse upon the first occurrence of one of the following
circumstances: (i) ten years from the Date of Grant; (ii) three months following
the Participant's Date of Retirement; (iii) at the time of a Participant's
Termination; (iv) at the expiration of the option period set by the grant; or
(v) twelve months from the Date of Disability. If, however, the Participant dies
within the option period and prior to the lapse of the Option, the Option shall
lapse unless it is exercised within the option period or twelve months from the
date of the Participant's death, whichever is earlier, by the Participant's
legal representative or representatives or by the person or persons entitled to
do so under the Participant's will or, if the Participant shall fail to make
testamentary disposition of such option or shall die intestate, by the person or
persons entitled to receive said option under the applicable laws of descent and
distribution.

Rights as a Stockholder.

A participant or a transferee of a Participant shall have no rights as a
stockholder with respect to any shares of common stock covered by an option,
until the date the option is exercised, except as provided in Section Fifteen A.

Early Disposition of Common stock.

If a Participant shall engage in a disqualifying disposition (such as term or
successor term is then used under the Code) with respect to any shares of common
stock purchased pursuant to an Incentive stock option (presently within one year
from the date the shares were acquired or within two years from the Date of
Grant of the Option), then, to provide the Company with the opportunity to claim
the benefit of any income tax deduction which may be available to it under the
circumstances, the Participant shall, within ten days of such disposition,
notify the Company of the dates of acquisition and disposition of such shares of
common stock, the number of shares so disposed and the consideration, if any,
received therefore.

Individual Dollar Limitations.

The aggregate Fair Market Value (determined at the time of Award) of the common
stock, with respect to which an Incentive Stock Option is exercisable for the
first time by a Participant during any calendar year (whether under this Plan



--------------------------------------------------------------------------------



or another plan or arrangement of the Company) shall not exceed $100,000 (or
such other limit as may be in effect under the Code on the date of Award).

No Obligation to Exercise Option.

The Granting of an option shall impose no obligation on the Participant to
exercise such option.

Six Month Period.

At least six months must elapse between the date the option is acquired by the
Participant and the date of disposition of the option (other than upon exercise
or conversion) or the common stock for which it is exercisable.

SECTION NINE. LIMITED STOCK APPRECIATION RIGHT

 A. Grant of Limited Stock Appreciation Right.

The Committee may, in its sole discretion, grant a Limited Stock Appreciation
Right to the holder of any stock option granted under the Plan.

A Limited Stock Appreciation Right may be granted with respect to a stock option
at the time of its grant or any time thereafter up to six months prior to its
expiration.

Exercise of Limited Stock Appreciation Right.

Limited Stock Appreciation Rights will be automatically exercised one day after
an event of Change of Control (as defined in Section Eleven). A Limited Stock
Appreciation Right cannot be exercised in any other manner. Notwithstanding the
above, a Limited Stock Appreciation Right will only be exercised if the Change
in Control event occurred six months after the date of the grant of the Limited
Stock Appreciation Right and the stock option to which it relates has not
previously been exercised.

The exercise of a Limited Stock Appreciation Right will cancel any related stock
option and allow the holder to receive in cash an amount equal to the excess of
the Fair Market Value on the date of exercise of one share of common stock over
the option price, multiplied by the number of shares of common stock covered by
the related stock option.

In the event of an exercise of a Limited Stock Appreciation Right, the number of
shares reserved for issuance shall be reduced by the number of shares covered by
the Stock Option Award.



--------------------------------------------------------------------------------



SECTION TEN.     PERFORMANCE SHARES

 A. Grant of Performance Shares.

A Performance Share is the right to receive a payment from the Company with
respect to such Performance Share subject to satisfaction of such terms and
conditions as the Committee may determine. Performance Shares shall be credited
to a Performance Share account to be maintained for each Participant. Each
Performance Share shall be deemed to be equivalent of one share of common stock.
The Award of Performance Shares under the Plan shall not entitle the participant
to any interest in or to any dividend, voting, or other rights of a stockholder
of the Company.

A grant of Performance Shares may be made by the Committee during the term of
the Plan.

The Participant shall be entitled to receive payment for each Performance Share
of an amount based on the achievement of performance measures for such Award
Period as determined by the Committee. The Committee shall have the right to
establish requirements or other criteria for measuring performance prior to the
beginning of the Award Period but subject to such later revisions as the
Committee shall deem appropriate to reflect significant or unforeseen events or
changes.

Form and Timing of Payment.

Except in the event of a Change of Control, no payment in respect of Performance
Shares shall be made prior to the end of an Award Period. Payment thereafter
shall be made as soon as practicable.

The payment to which a Participant shall be entitled at the end of an Award
Period shall be a dollar amount equal to the Fair Market Value of the number of
shares of Common stock equal to the number of Performance Shares earned. Payment
shall normally be made in common stock. The Committee, however, may authorize
payment in such combinations of cash and common stock or all in cash as it deems
appropriate.

The number of shares of common stock to be paid to a Participant will be
determined by dividing the portion of the payment not paid in cash by (i) the
Fair Market Value of the common stock on the date on which the shares are
issued; or (ii) the price per share paid for shares purchased for a
Participant's account should the Board determine to purchase common stock on
behalf of the Participant. Stock received in settlement of Performance Shares
may not be disposed of within six months of the date on which the Performance
Shares were granted.



--------------------------------------------------------------------------------



SECTION ELEVEN.     CHANGE IN CONTROL

In the event of Change in Control (as defined below) of the Company, and except
as the Committee may expressly provide otherwise, (i) all Stock Options then
outstanding shall become fully exercisable unless Limited Stock Appreciation
Rights were granted in connection with the Stock Options which in such event the
Limited Stock Appreciation Rights will be automatically exercised as provided
for in Section Nine herein; (ii) all restrictions (other than restrictions
imposed by law) and conditions of all Restricted stock Grants then outstanding
shall be deemed satisfied as of the date of the Change in Control; and (iii) all
Performance Share Grants shall be deemed to have been fully earned as of the
date of the Change in Control, subject to the limitation that any Award which
has been outstanding less than six months on the date of the Change in Control
shall not be afforded such treatment.

A "Change in Control" shall be deemed to have occurred if (i) any person other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and other than the Company or a corporation owned, directly
or indirectly, by the Shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of securities of the Company representing 20%
or more of the Common stock of the Company then outstanding; or (ii) during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board and any new director (other than a director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in (i) above) whose election by the Board or nomination
for election by the Company's Shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof.

SECTION TWELVE.     FORFEITURE

In the event a Participant ceases employment, restricted stock for which the
restriction period has not expired and Performance Shares are subject to
forfeiture as follows:

(i)     Termination - the Award would be completely forfeited as of the date of
termination.

(ii)    Retirement - payout of the Award would be prorated for service during
the period.

(iii)   Disability - payout of the Award would be prorated for service during
the period.

(iv)   Death - payout of the Award would be prorated for service during the
period.



--------------------------------------------------------------------------------



In any instance where payout of an Award is to be prorated, the Committee may
choose to provide the Participant (or the Participant's estate) with the entire
Award rather than the prorated portion thereof.

Restricted stock which is forfeited will be transferred to the Company or
canceled and made available again for the grant of an Award under the Plan.

SECTION THIRTEEN.     DEFERRAL ELECTION

Upon the request of a Participant, the Committee may, in its sole discretion,
permit a Participant to elect to defer payout of all or any part of any Award
under the Plan under such conditions as the Committee may establish.

SECTION FOURTEEN.     AMENDMENT OF PLAN

The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part, except (i) no such action may be taken
without shareholder approval which increases the benefits accruing to
Participants pursuant to the Plan, increases the number of shares of Common
stock which may be issued pursuant to the Plan (except as provided in Section
Fifteen I), extends the period for granting Options under the Plan, modifies the
requirements as to eligibility for participation in the Plan, or requires
shareholder approval under any law or regulation in effect at the time such
amendment is proposed for adoption; (ii) no such action may be taken without the
consent of the Participant to whom any Award shall theretofore have been
granted, which adversely affects the rights of such Participant concerning such
Award, except as such termination or amendment of the Plan is required by
statute, or rules and regulations promulgated thereunder; and (iii) no such
action may be taken if the proposed amendment must be in the discretion of the
Committee to comply with the disinterested administration requirements of Rule
16b-3 under the Exchange Act.

SECTION FIFTEEN.     MISCELLANEOUS PROVISIONS

A.     Dividends.

The recipient of an Award may, if so determined by the Committee, be entitled to
receive, currently or on a deferred basis, dividends or their equivalents, with
respect to the number of shares of Common stock covered by the Award.

B.     Nontransferability.

No benefit provided under this Plan shall be subject to alienation or assignment
by a Participant (or by any person entitled to such benefit pursuant to the
terms of this Plan), nor shall it be subject to attachment or other legal
process of whatever nature. Any attempted alienation, assignment or attachment
shall be void and of no effect whatsoever. Notwithstanding the above, Stock
Options and Limited



--------------------------------------------------------------------------------



Stock Appreciation Rights may be transferred as provided in any Stock Option
Agreement.

Payment shall be made only into the hands of the Participant entitled to receive
the same or into the hands of the Participant's authorized legal representative.
Deposit of any sum in any financial institution to the credit of any Participant
(or of a person entitled to such sum pursuant to the terms of this Plan) shall
constitute payment into the hands of that Participant (or such person).

C.     No Employment Right.

Neither this Plan nor any action taken hereunder shall be construed as giving
any right to be retained as an officer or employee of the Company or any of its
Subsidiaries.

D.     Tax Withholding.

The Company shall be authorized to withhold under the Plan the amount of
withholding taxes due in respect of an Award or payment hereunder and to take
such other actions as may be necessary in the opinion of the Company to satisfy
all obligations for the payment of taxes. Such withholding may be deducted in
cash from the value of any Award.

E.     Fractional Shares.

Any fractional shares shall be eliminated at the time of payment or payout by
rounding down for fractions of less than one-half and rounding up for fractions
equal to or more than one-half. No cash settlements shall be made with respect
to fractional shares eliminated by rounding.

F.     Government and Other Regulations.

The obligation of the Company to make payment of Awards in common stock or
otherwise shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any government agencies as may be required. Except as
required by law, the Company shall be under no obligation to register under the
Securities Act of 1933, as amended ("Act"), any of the shares of common stock
issued, delivered or paid in settlement under the Plan. If common stock awarded
under the Plan may in certain circumstances be exempt from registration under
the Act, the Company may restrict its transfer in such manner as it deems
advisable to ensure such exempt status.

G.     Indemnification.

Each person who is or at any time serves as a member of the Committee shall be
indemnified and held harmless by the Company against and from (i) any loss, cost



--------------------------------------------------------------------------------



liability, or expenses that may be imposed upon or reasonably incurred by such
person in connection with or resulting from any claim, action, suit, or
proceeding to which such person may be a party or in which such person may be
involved by reason of any action or failure to act under the Plan; and (ii) any
and all amounts paid by such person in satisfaction of judgment in any such
action, suit or proceeding relating to the Plan. Each person covered by this
indemnification shall give the Company an opportunity, at its own expense, to
handle and defend the same before such person undertakes to handle and defend it
on such person's own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Restated Articles of Consolidation or By-Laws of the Company
or any of its Subsidiaries, as a matter of law, or otherwise, or any power that
the Company may have to indemnify such person or hold such person harmless.

H.     Reliance on Reports.

Each member of the Committee shall be fully justified in relying or acting in
good faith upon any report made by the independent public accountants of the
Company and its Subsidiaries and upon any other information furnished in
connection with the Plan. In no event shall any person who is or shall have been
a member of the Committee be liable for any determination made or other action
taken or any omission to act in reliance upon any such report or information or
for any action taken, including the furnishing of information, or failure to
act, if in good faith.

I.     Changes in Capital Structure.

In the event of any change in the outstanding shares of common stock by reason
of any stock dividend or split, recapitalization, combination or exchange of
shares or other similar changes in the common stock, then appropriate
adjustments shall be made in Awards theretofore granted to the Participants and
in the aggregate number of shares of common stock (or cash payment in lieu
thereof) which may be granted pursuant to the Plan. Such adjustments shall be
conclusive and binding for all purposes. Additional shares of common stock
issued to a Participant as the result of any such change shall bear the same
restrictions as the shares of common stock to which they relate.

J.     Company Successors.

In the event the Company becomes party to a merger, consolidation, sale of
substantially all of its assets or any other corporate reorganization in which
the Company will not be the surviving corporation or in which the holders of the
common stock will receive securities of another corporation, then such Company
shall assume the rights and obligations of the Company under this Plan.



--------------------------------------------------------------------------------



K.     Governing Law.

All matters relating to the Plan or to Awards granted hereunder shall be
governed by the laws of the State of Missouri, without regard to the principles
of conflict of laws.

L.     Relationship to Other Benefits.

No payment under the Plan shall be taken into account in determining any
benefits under any pension, retirement, profit sharing or group insurance plan
of the Company or any Subsidiary, except as may be required by Federal law and
regulation or to meet other applicable legal requirements.

M.     Expenses.

The expenses of the Plan shall be borne by the Company and its Subsidiaries if
appropriate.

N.     Titles and Headings.

The titles and headings of the sections in the Plan are for convenience of
reference only, and in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control.



--------------------------------------------------------------------------------

